        Case 4:20-cv-00179 Document 43 Filed on 09/30/20 in TXSD Page 1 of 15




                             UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


   Charles Johnson,                                  §
                                                     §
             Plaintiff,                              §
                                                     §
   v.                                                §
                                                     §   CIVIL ACTION NO. 4:20-cv-00179
   TheHuffingtonPost.com, Inc.,                      §
                                                     §
              Defendant.                             §
                                                     §
                                                     §


    NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF DEFENDANT
    THEHUFFINGTONPOST.COM, INC.’S MOTION TO DISMISS FOR LACK OF
                      PERSONAL JURISDICTION

         Defendant TheHuffingtonPost.com, Inc. (“HuffPost”) respectfully submits this notice of

supplemental authority in support of its pending motion to dismiss Plaintiff Charles Johnson’s

First Amended Complaint for lack of personal jurisdiction (Doc. # 32).

         HuffPost previously notified the Court that on July 16, 2020, Magistrate Judge Kimberly

Priest Johnson entered an order recommending the dismissal of defamation claims against Vox

Media, Inc. (“Vox”) and several other media defendants in Edward Butowsky v. Michael Gottlieb

et al, Case No. 4:19-CV-00180-ALM-KPJ in the United States District Court for the Eastern

District of Texas. (Doc. # 41). The Plaintiff in Butowsky v. Gottlieb filed objections to the

Magistrate Judge’s recommended dismissal of Vox, which the district court considered and

rejected. On September 28, 2020, District Court Judge Amos L. Mazzant, III, adopted the report

and recommendation of the Magistrate Judge as the findings and conclusions of the Court. A copy

of the Court’s order is attached as Exhibit A.




                                                 1
     Case 4:20-cv-00179 Document 43 Filed on 09/30/20 in TXSD Page 2 of 15




        The district court’s decision undermines Plaintiff’s attempt to distinguish the jurisdictional

issues in Butowsky. In responding to HuffPost’s prior notice of supplemental authority, Plaintiff

conceded that, like the Butowsky court, this Court cannot exercise personal jurisdiction based

merely on the online accessibility of the article at issue. Doc. # 42 at 2. Plaintiff also conceded

that the HuffPost article was not focused on Texas or based on sources from Texas—just like the

Vox articles were not targeted at Texas. Id. Under the court’s analysis in Butowsky, which follows

two decades of Fifth Circuit precedent, these concessions are fatal to the plaintiff’s jurisdictional

argument. Ex. A at 4 (“Plaintiff has failed to provide the Court with a single case in which an

online publication supported a finding of specific jurisdiction when the published article at issue

is not targeted at the forum state.”).

        Instead, Plaintiff argued that HuffPost is subject to personal jurisdiction in Texas because

it engaged in other conduct directed at Texas, such as solicitation of subscriptions and advertising.

Id. This argument fails for the same reasons that Butowsky’s reliance on Vox’s Texas office and

Texas-based workforce failed: those contacts do not give rise to the plaintiff’s claims. Ex. A at 7.

Indeed, the Fifth Circuit has long rejected plaintiffs’ reliance on parts of a defendant’s website that

do not give rise to the plaintiffs’ defamation claim. See Revell v. Lidov, 317 F.3d 467, 472 (5th

Cir. 2002) (finding no personal jurisdiction where a website allowed subscriptions, advertising,

and submission of applications online within the forum state, but where the plaintiff’s defamation

claim challenged the reporting of a specific online post).           Plaintiff’s arguments regarding

HuffPost’s ancillary Texas-related activities, such as subscriptions and advertising, are inapposite

under Revell as to the personal jurisdiction analysis. Accordingly, they cannot support the exercise

of specific jurisdiction or Plaintiff’s request for jurisdictional discovery.

        For these reasons and those discussed in HuffPost’s motion (Doc. # 32), reply (Doc. # 38)




                                                   2
     Case 4:20-cv-00179 Document 43 Filed on 09/30/20 in TXSD Page 3 of 15




and previous notice of supplemental authority (Doc. # 41), HuffPost respectfully requests that the

Court dismiss Plaintiff’s First Amended Complaint for lack of personal jurisdiction without further

leave to amend.



DATED: September 30, 2020                    Respectfully submitted,


                                             /s/ Jean-Paul Jassy
                                             Jean-Paul Jassy (Admitted Pro Hac Vice)
                                             William T. Um (Admitted Pro Hac Vice)
                                             Elizabeth Baldridge (Admitted Pro Hac Vice)
                                             JASSY VICK CAROLAN LLP
                                             800 Wilshire Boulevard, Suite 800
                                             Los Angeles, CA 90017
                                             Telephone: (310) 870-7048
                                             Facsimile: (310) 870-7010
                                             jpjassy@jassyvick.com
                                             wum@jassyvick.com
                                             ebaldridge@jassyvick.com

                                             Patrick W. Mizell
                                             ATTORNEY IN CHARGE
                                             Texas Bar No. 14233980
                                             Federal ID No. 36390
                                             VINSON & ELKINS L.L.P.
                                             1001 Fannin Street, Suite 2500
                                             Houston, Texas 77002-6760
                                             Telephone: (713) 758.3882
                                             Facsimile: (713) 615.5493
                                             pmizell@velaw.com

                                             Marc A. Fuller
                                             Texas Bar No. 24032210
                                             Federal ID No. 2035080
                                             VINSON & ELKINS L.L.P.
                                             2001 Ross Avenue, Suite 3900
                                             Dallas, TX 75201
                                             Telephone: (214) 220-7700
                                             mfuller@velaw.com
                                             Attorneys for Defendant TheHuffingtonPost.com,
                                             Inc.




                                                3
Case 4:20-cv-00179 Document 43 Filed on 09/30/20 in TXSD Page 4 of 15




               EXHIBIT A
Case 4:19-cv-00180-ALM-KPJ
       Case 4:20-cv-00179 Document
                           Document43270
                                       Filed
                                           Filed
                                              on 09/30/20
                                                 09/28/20 inPage
                                                             TXSD1 ofPage
                                                                      10 PageID
                                                                          5 of 15#: 6376




                                 United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

   EDWARD BUTOWSKY,                                §
                                                   §
            Plaintiff,                             §
                                                   §
   v.                                              §
                                                   §   CIVIL ACTION NO. 4:19-CV-180
   MICHAEL GOTTLIEB, et al.,                       §   JUDGE MAZZANT/JUDGE JOHNSON
                                                   §
            Defendant.                             §
                                                   §
                                                   §

                    MEMORANDUM ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the report of the United States Magistrate Judge in this action,

   this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

   On July 16, 2020, the Magistrate Judge entered proposed findings of fact and recommendations

   (the “Report”) (Dkt. #253) that Defendants Anderson Cooper, Gary Tuchman, Kayvon Oliver

   Darcy, and Tom Kludt’s (collectively, “CNN Individual Defendants”) Motion to Dismiss

   Plaintiff’s Third Amended Complaint for Lack of Personal Jurisdiction (Dkt. #220) and

   Defendants Vox Media, Inc. and Jane Coaston’s (together, “Vox Defendants”) Motion to Dismiss

   Third Amended Complaint for Lack of Personal Jurisdiction (Dkt. #221) be granted.

          On July 30, 2020, Plaintiff Edward Butowsky (“Plaintiff”) filed objections to the Report

   (the “Objections”) (Dkt. #255), and CNN Individual Defendants and Vox Defendants both filed

   responses to the Objections. See (Dkts. #264, 265). The Court has made a de novo review of the

   Objections and is of the opinion that the findings and conclusions of the Magistrate Judge are

   correct, and the Objections are without merit as to the ultimate findings of the Magistrate Judge.
Case 4:19-cv-00180-ALM-KPJ
       Case 4:20-cv-00179 Document
                           Document43270
                                       Filed
                                           Filed
                                              on 09/30/20
                                                 09/28/20 inPage
                                                             TXSD2 ofPage
                                                                      10 PageID
                                                                          6 of 15#: 6377




   The Court hereby adopts the findings and conclusions of the Magistrate Judge as the findings and

   conclusions of the Court.

                                       I.      BACKGROUND

          This suit arises out of press coverage regarding lawsuits involving Plaintiff and others in

   New York and Washington, D.C. See (Dkt. #207). Plaintiff filed this suit on March 12, 2019,

   asserting causes of action for defamation, business disparagement, and civil conspiracy. See (Dkt.

   #207). CNN Individual Defendants and Vox Defendants each filed motions to dismiss on the basis

   of lack of personal jurisdiction (together, the “Motions to Dismiss”). See (Dkts. #220, 221).

          Plaintiff is a resident of Texas. See (Dkt. #207 at p. 4). None of the CNN Individual

   Defendants are citizens of Texas, as Anderson Cooper (“Cooper”), Kayvon Oliver Darcy

   (“Darcy”), and Tom Kludt (“Kludt”) are all citizens of New York, and Gary Tuchman

   (“Tuchman”) is a citizen of Georgia. See (Dkt. #207 at pp. 5–6). Vox Defendants are also not

   citizens of Texas; Vox Media, Inc. (“Vox”) is headquartered in New York, and Jane Coaston

   (“Coaston”) is a citizen of Washington, D.C. See (Dkt. #207 at p. 6).

          In the Report, the Magistrate Judge found the Court lacked personal jurisdiction over CNN

   Individual Defendants and Vox Defendants, and the Magistrate Judge recommended CNN

   Individual Defendants’ and Vox Defendants’ Motions to Dismiss be granted. See (Dkt. #253).

                                        II.     DISCUSSION

          Plaintiff does not object to the Magistrate Judge’s finding that the Court lacks personal

   jurisdiction over CNN Individual Defendants Darcy, Kludt, Tuchman and Vox Defendant

   Coaston. See (Dkt. #255).

          As to Cooper and Vox, Plaintiff does not object to the Magistrate Judge’s finding that the

   Court lacks general jurisdiction. Plaintiff also does not object to the Magistrate Judge’s finding



                                                   2
Case 4:19-cv-00180-ALM-KPJ
       Case 4:20-cv-00179 Document
                           Document43270
                                       Filed
                                           Filed
                                              on 09/30/20
                                                 09/28/20 inPage
                                                             TXSD3 ofPage
                                                                      10 PageID
                                                                          7 of 15#: 6378




   that the Court lacks specific jurisdiction over Cooper and Vox under the Fifth Circuit’s “subject

   and sources” test. Plaintiff’s limited objections assert the Court has specific jurisdiction over Vox

   because it has “adequate circulation” and an office with nineteen employees in Texas, and

   jurisdiction over Cooper because Cooper should be treated as operating a broadcasting business

   that broadcasts in Texas, as opposed to “a run-of-the-mill reporter or employee of a media

   company” (Dkt. 255 at 2).

          A party who files timely written objections to a magistrate judge’s report and

   recommendation is entitled to a de novo review of those findings or recommendations to which

   the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)-(3). Objections

   to a report must specifically identify portions of the report and the basis for those objections. FED.

   R. CIV. P. 72(b); see also Battle v. U.S. Parole Comm'n, 834 F.2d 419, 421 (5th Cir. 1987).

   Moreover, the District Court need not consider frivolous, conclusory, or general objections. Nettles

   v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other grounds by

   Douglass v. United Servs. Auto. Ass'n, 79 F.3d 1415 (5th Cir. 1996) (en banc).

      A. DEFENDANT VOX

          Plaintiff objects to the Report’s finding that the Court lacks personal jurisdiction over Vox

   on the basis that Vox (1) has “adequate circulation” of its publication of Vox Articles in Texas

   under Keeton v. Hustler Magazine, 465 U.S. 770, 774 (1984), and (2) has an office and nineteen

   employees located in Texas. See (Dkt. #255 at pp. 1–2). In response, Vox argues neither its

   publication of Vox Articles on a public website nor its office and employees located in Texas

   support a finding of personal jurisdiction. See (Dkt. #265 at p. 2).




                                                     3
Case 4:19-cv-00180-ALM-KPJ
       Case 4:20-cv-00179 Document
                           Document43270
                                       Filed
                                           Filed
                                              on 09/30/20
                                                 09/28/20 inPage
                                                             TXSD4 ofPage
                                                                      10 PageID
                                                                          8 of 15#: 6379




          1.      Adequate Circulation in Texas

          Plaintiff contends Vox’s online publication of Vox Articles satisfies the “adequate

   circulation” test set forth in Keeton because Vox is a national online publisher that targets readers

   in every state. See (Dkt. #255 at p. 3).

          In the Report, the Magistrate Judge analyzed whether the Court has personal jurisdiction

   over Vox pursuant to Keeton:

          Courts may exercise specific jurisdiction over a nonresident defendant in a libel
          suit when the allegedly libelous publication has adequate circulation within the
          forum state under Keeton v. Hustler Magazine. In Keeton, the Supreme Court held
          that jurisdiction was proper in New Hampshire over a defendant magazine that
          published an allegedly libelous article nationally because the defendant magazine
          had “continuously and deliberately exploited the New Hampshire market,” and
          thus, “must reasonably anticipate being haled into court there in a libel action based
          on the contents of its magazine.” Keeton, 465 U.S. at 781.
          ...
          Plaintiff likewise argues that specific jurisdiction is proper because Vox took
          advantage of the Texas market, and thus, this case is similar to Keeton v. Hustler
          Magazine, Inc. Dkt. 226 at 7. The Fifth Circuit has distinguished between the
          publication of magazines and rendering an article accessible online. See Revell, 317
          F.3d at 475 (“[M]ore than simply making the news article accessible to [residents
          of the forum state] by defendants’ posting of the article on their internet sites was
          needed for assertion of jurisdiction: ‘The [defendants] must, through the Internet
          postings, manifest an intent to target and focus on [forum state] readers.’”) (quoting
          Young v. New Haven Advocate, 315 F.3d 256, 262 (4th Cir. 2002)). Further, Vox
          provided undisputed evidence to the Court that approximately six percent of the
          views on Coaston’s articles came from Texas users, which is disproportionately
          less than Texas’ percentage of the total population of the country. See Dkt. 221-4
          at 2; Dkt. 226 at 7. Mere online availability of the articles in Texas does not subject
          Vox to specific jurisdiction in Texas when, pursuant to Calder, the articles
          themselves do not focus on Texas. See Revell, 317 F.3d at 475; Clemens, 615 F.3d
          at 379–80; Fielding, 415 F.3d at 425.

   (Dkt. #253 at pp. 23–25).

          Plaintiff has failed to provide the Court with a single case in which an online publication

   supported a finding of specific jurisdiction when the published article at issue is not targeted at the

   forum state. Instead, Plaintiff cites to a single case from the Western District of Virginia for the



                                                     4
Case 4:19-cv-00180-ALM-KPJ
       Case 4:20-cv-00179 Document
                           Document43270
                                       Filed
                                           Filed
                                              on 09/30/20
                                                 09/28/20 inPage
                                                             TXSD5 ofPage
                                                                      10 PageID
                                                                          9 of 15#: 6380




   proposition that internet publications accessible within a forum state should be treated the same as

   magazines and newspapers physically distributed within the state. See (Dkt. #255 at p. 4) (citing

   Gilmore v. Jones, Case No. 3:18-CV-00017, 2019 WL 4417490, at *6 (W.D. Va. Sept. 16, 2019)).

   However, the decision in Gilmore is limited to “Internet publishers with a national focus, who

   nonetheless target forum states with state-specific coverage.” Gilmore, 2019 WL 4417490, at *6

   (emphasis added).

           As noted above, Plaintiff does not challenge the Report’s finding that the allegedly

   defamatory articles posted by Vox do not focus on Texas activity under Calder v. Jones, 465 U.S.

   783 (1984). As the Report makes clear, the Fifth Circuit has distinguished between online

   publications and those deliberately circulated within a forum state. See Revell v. Lidov, 317 F.3d

   467, 475 (5th Cir. 2002) (finding that the court lacked jurisdiction over the out-of-state defendant

   because publication of allegedly defamatory statements on a nationally available internet site was

   not expressly aimed at the forum state). Further, the Fifth Circuit has consistently held that a district

   court lacks specific jurisdiction over defendants who publish defamatory content on national

   websites when the content in question fails the “subject and sources test” under Calder. For

   example, in Clemens v. McNamee, the Fifth Circuit held that the district court lacked personal

   jurisdiction over a defendant who published allegedly defamatory statements on SI.com, a website

   with a national following, because the statements did not concern forum state activity, were not

   made in the forum state, and were not directed at residents of the forum state more than any other

   state. See Clemens v. McNamee, 615 F.3d 374, 377, 380 (5th Cir. 2010). The Fifth Circuit similarly

   held there was no personal jurisdiction in Herman v. Cataphora, Inc., where, on a nationally

   accessible website, the publication of allegedly defamatory statements did not focus on the forum

   state. See Herman v. Cataphora, Inc. 730 F.3d 460, 465 (5th Cir. 2013). Thus, mere online



                                                      5
Case 4:19-cv-00180-ALM-KPJ
       Case 4:20-cv-00179 Document
                            Document
                                   43 270
                                       FiledFiled
                                             on 09/30/20
                                                  09/28/20in Page
                                                             TXSD6 of
                                                                   Page
                                                                      10 PageID
                                                                         10 of 15#: 6381




   publication of allegedly defamatory statements does not satisfy the “adequate circulation” test

   under Keeton.

          Additionally, the Supreme Court appears to support a distinction between physical

   distribution (that is, newspaper and magazine distribution) and online publication. See Walden v.

   Fiore, 571 U.S. 277, 285 (2014) (referring to Keeton when discussing a “physical entry into the

   State”). Based on the foregoing, the Magistrate Judge correctly concluded that, under Fifth Circuit

   precedent and Keeton, Vox’s publications are not circulated within the state of Texas in a manner

   that supports a finding of specific jurisdiction by this Court.

          2.       Office and Employees Located in Texas

          Plaintiff also argues the Court has jurisdiction over Vox because Vox “continuously and

   deliberately exploited” the Texas market by operating a Texas office and employing nineteen

   employees in Austin, Texas. See (Dkt. #255 at p. 5). As noted in the Report, Plaintiff conceded

   that the Court lacks general jurisdiction over Vox, and the Magistrate Judge independently

   concluded that, even absent Plaintiff’s concession, the Court lacks general jurisdiction. See (Dkt.

   #253 at pp. 3, 8). Plaintiff does not object to the Report’s finding that Vox’s Texas office and

   Texas employees do not establish general jurisdiction over Vox within the state of Texas. Instead,

   Plaintiff argues that Vox’s office and employees in Texas support a finding of specific jurisdiction.

   See (Dkt. #255 at p. 5).

          The Supreme Court has made clear that doing business within a state is no longer a

   sufficient basis for personal jurisdiction. See Daimler AG v. Bauman, 571 U.S. 117, 138 n.18

   (2014) (stating that cases which “upheld the exercise of general jurisdiction based on the presence

   of a local office” because an office “signaled that the corporation was ‘doing business’ in the

   forum,” “should not attract heavy reliance” because such cases were “decided in the era dominated



                                                     6
Case 4:19-cv-00180-ALM-KPJ
       Case 4:20-cv-00179 Document
                            Document
                                   43 270
                                       FiledFiled
                                             on 09/30/20
                                                  09/28/20in Page
                                                             TXSD7 of
                                                                   Page
                                                                      10 PageID
                                                                         11 of 15#: 6382




   by Pennoyer’s territorial thinking”). Instead, in order for a forum to assert specific jurisdiction

   over an out-of-state defendant, the defendant must have “purposefully directed” its activities at

   residents of the forum and the litigation must result “from alleged injuries that ‘arise out of or

   relate to’ those activities.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985) (quoting

   Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 (1984)).

          Plaintiff cites to Edwards v. Associated Press, a Fifth Circuit case from 1975, in arguing

   that Vox’s Texas employees and office support a finding of personal jurisdiction over Vox. See

   Edwards v. Associated Press, 512 F.2d 258 (5th Cir. 1975). Notably, Edwards predates Supreme

   Court and Fifth Circuit precedent requiring a plaintiff’s cause of action to arise out of or relate to

   a defendant’s forum state contacts in order for a court to assert specific jurisdiction over the out-

   of-state defendant. See Burger King, 471 U.S. at 472; Walk Haydel & Assocs., Inc. v. Coastal

   Power Prod. Co., 517 F.3d 235, 243 (5th Cir. 2008).

          Plaintiff also quotes extensively from TV Azteca v. Ruiz, 490 S.W.3d 29 (Tex. 2016), in

   support of his argument in favor of specific jurisdiction over Vox. See (Dkt. #255 at 7–8). As

   recognized in the Report and by Plaintiff in the Objections, this Court is bound by Fifth Circuit

   precedent, not Texas Supreme Court decisions. Even if the Court were to consider Texas Supreme

   Court decisions, TV Azteca does not conflict with the Report’s analysis. TV Azteca concerned a

   television broadcast from Mexico that was received in Texas and other border states, and the Texas

   Supreme Court specifically stated that availability of a broadcast in a forum state is not enough to

   establish specific jurisdiction. See TV Azteca,490 S.W.3d at 45 (“We agree with Petitioners that

   the mere fact that the signals through which they broadcast their programs in Mexico travel into

   Texas is insufficient to support specific jurisdiction because that fact does not establish that

   Petitioners purposefully directed their activities at Texas.”). Additionally, the Texas Supreme



                                                     7
Case 4:19-cv-00180-ALM-KPJ
       Case 4:20-cv-00179 Document
                            Document
                                   43 270
                                       FiledFiled
                                             on 09/30/20
                                                  09/28/20in Page
                                                             TXSD8 of
                                                                   Page
                                                                      10 PageID
                                                                         12 of 15#: 6383




   Court expressly noted that it was not deciding how Texas courts should determine specific

   jurisdiction in online defamation cases. Id. at 44 n.8 (“While we acknowledge that the two types

   of media may share similarities, this case does not present an Internet-based jurisdictional issue,

   so any discussion of that issue would be advisory.”).

          The Report found, and Plaintiff does not dispute, that none of Vox’s Texas employees

   worked on the articles at issue in this suit. See (Dkt. #253 at p. 3). Thus, Vox’s Texas office and

   Texas employees are not relevant to the Court’s determination of specific jurisdiction.

   Accordingly, Plaintiff’s objection regarding jurisdiction over Vox is OVERRULED.

      B. DEFENDANT COOPER

          Plaintiff objects to the Report’s finding that the Court lacks personal jurisdiction over

   Cooper on the grounds that Cooper “is a business entity in his own right” and regularly conducts

   business in Texas. See (Dkt. #255 at p. 2). In response, Cooper argues his contacts with Texas do

   not support a finding of general or specific personal jurisdiction. See (Dkt. #264 at pp. 2–3).

          In the Report, the Magistrate Judge noted Plaintiff’s concession that the Court lacks general

   jurisdiction over Cooper. See (Dkt. #253 at p. 7). Plaintiff does not object to the Report’s finding

   that the Court lacks general jurisdiction over Cooper. The Report concluded that, even without

   Plaintiff’s concession, Cooper’s limited and infrequent business contacts with Texas do not

   amount to “systematic and continuous” contacts such that general jurisdiction is proper over

   Cooper. See (Dkt. #253 at p. 7).

          In addressing Cooper’s alleged financial interest in Texas, the Report states:

          Plaintiff argues that Cooper “has a vested financial interest in expanding the reach
          of Anderson Cooper 360 into all fifty states, including Texas,” and “the harm he
          caused [] Plaintiff is directly related to the fact that his program . . . deliberately
          reaches the Texas market.” Dkt. 228 at 7–8. However, Plaintiff does not allege that
          Cooper targeted Texas more than any other state under the Calder analysis. Plaintiff
          appears to argue that specific jurisdiction is proper over Cooper under Keeton v.

                                                    8
Case 4:19-cv-00180-ALM-KPJ
       Case 4:20-cv-00179 Document
                            Document
                                   43 270
                                       FiledFiled
                                             on 09/30/20
                                                  09/28/20in Page
                                                             TXSD9 of
                                                                   Page
                                                                      10 PageID
                                                                         13 of 15#: 6384




          Hustler Magazine, due to his status as a producer for Anderson Cooper 360. See
          Dkt. 228 at 7–8. The Supreme Court in Keeton made clear that its analysis did not
          apply to individual employees. See Keeton, 465 U.S. at 781 n.13 (noting that “each
          defendant’s contacts with the forum State must be assessed individually” and a
          finding of jurisdiction over the defendant magazine did not lead to an automatic
          finding of jurisdiction over the individual defendant who was the magazine’s
          publisher, editor, and owner). Other jurisdictions have found that a plaintiff must
          allege more than just that a defendant hosts a national broadcast or manages a
          national broadcasting company in order for a court to have specific jurisdiction
          under Keeton. See Norman v. B.E.T. Television, Case No. 2:16-CV-113 RLM, 2016
          WL 3881184, at *3–4 (N.D. Ind. July 18, 2016) (holding that the court lacked
          jurisdiction over the defendant who was a host of a “nationally syndicated talk
          show” and the defendant who was the president of programming for B.E.T).
          Therefore, the Court declines to apply Keeton’s test for jurisdiction to Cooper’s
          contacts, as pled here.

   (Dkt. #253 at pp. 23–24).

          Plaintiff’s lone objection is that Cooper should be treated as a business that deliberately

   exploits the Texas market, instead of a managerial employee. See (Dkt. #255 at p. 9). However, as

   stated in the Report, the Supreme Court made clear in Keeton that individual defendants—even

   owners of and those heavily involved in a business—are not the same as the business they are

   associated with for jurisdictional purposes. See Keeton, 465 U.S. at 781 n.13. As stated above,

   merely doing business in a forum is not enough to establish general jurisdiction, see Daimler AG,

   571 U.S. at 138 n.18, and the only forum-state contacts relevant to the specific jurisdiction analysis

   are those contacts that relate to Plaintiff’s cause of action. See Burger King, 471 U.S. at 472.

          The limited contacts Plaintiff alleges Cooper has with Texas are all unrelated to Plaintiff’s

   suit, as Cooper states in his declaration that he came to Texas briefly for live performances with

   Andy Cohen and as a conference speaker, all of which had no connection to Plaintiff or the

   allegations in this suit. See (Dkt. #220-3). Thus, these contacts are wholly irrelevant to the Court’s

   determination of specific jurisdiction. See Burger King, 471 U.S. at 472. Plaintiff’s argument that

   Cooper’s business interests establish personal jurisdiction in Texas is, therefore, unavailing.



                                                     9
Case 4:19-cv-00180-ALM-KPJ
       Case 4:20-cv-00179 Document
                           Document43270
                                       Filed
                                           Filed
                                              on 09/30/20
                                                 09/28/20 inPage
                                                             TXSD10 Page
                                                                    of 10 14
                                                                          PageID
                                                                             of 15#: 6385




          Plaintiff additionally argues that Norman v. B.E.T. Television, cited in the Report, is

   distinguishable because the defendant in Norman stated in her declaration that she never directed,

   targeted, or focused any marketing activities into the forum state. Plaintiff argues Cooper,

   similarly, did not dispute Plaintiff’s allegation that Cooper sought to expand his business into

   Texas. See id. Plaintiff is incorrect; Cooper stated in two separate declarations that he does not

   regularly transact business in Texas and his only business appearances in Texas were limited and

   wholly unrelated to the business matters in this case. See (Dkt. #220-1; Dkt. #220-2). Thus,

   Plaintiff’s objection regarding jurisdiction over Cooper is OVERRULED.

                                       III.    CONCLUSION

          Accordingly, CNN Individual Defendants’ Motion to Dismiss Plaintiff’s Third Amended

   Complaint for Lack of Personal Jurisdiction (Dkt. #220) and Vox Defendants’ Motion to Dismiss

   Third Amended Complaint for Lack of Personal Jurisdiction (Dkt. #221) are hereby GRANTED.

          As the Court lacks personal jurisdiction over CNN Individual Defendants and Vox

   Defendants, Plaintiff’s claims against CNN Individual Defendants and Vox Defendants are

 . DISMISSED.
          The Clerk is directed to terminate Defendants Anderson Cooper, Gary Tuchman, Kayvon

   Oliver Darcy, Tom Kludts, Vox Media, Inc. and Jane Coaston as parties to this case.

           IT IS SO ORDERED.
          SIGNED this 28th day of September, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE



                                                  10
    Case 4:20-cv-00179 Document 43 Filed on 09/30/20 in TXSD Page 15 of 15




                                CERTIFICATE OF SERVICE

        I hereby certify that on September 30, 2020, copy of the above and foregoing has been filed
electronically with the Clerk of the Court by using the CM/ECF system, which will send a notice
of electronic filing to all counsel of record.


                                             /s/ Elizabeth Baldridge
                                             Elizabeth Baldridge
